Citation Nr: 0503657	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  99-22 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased disability rating for service-
connected ligament laxity of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to September 
1979 and from July 1983 to May 1986.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware which continued the previously assigned 
10 percent disability rating for service-connected ligament 
laxity of the right knee.

Procedural history

The veteran was granted service connection for ligament 
laxity of the right knee in a February 1987 rating decision; 
a noncompensable (zero percent) disability rating was 
assigned.  In a February 1996 rating decision, the RO 
increased the veteran's disability rating for service-
connected ligament laxity of the right knee to 10 percent.  

In March 1999, the veteran filed a claim of entitlement to an 
increased rating for service-connected ligament laxity of the 
right knee.  The claim was denied in an August 1999 rating 
decision.  The veteran disagreed with the August 1999 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in November 1999.  

The veteran failed to report for a hearing at the Board which 
was scheduled to be conducted on January 10, 2005.  The 
veteran's representative submitted a statement on January 11, 
2005 saying she was unable to appear due to "extenuating 
circumstances of her multiple illnesses," but made no 
request for another hearing.  Accordingly, the Board will 
proceed to a decision as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2004).  


FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
examination which was scheduled to evaluate her service-
connected right knee disability.


CONCLUSION OF LAW

The claim of entitlement to an increased disability rating 
for service-connected ligament laxity of the right knee is 
denied based on the veteran's failure to report for a 
scheduled VA examination.  38 C.F.R. § 3.655 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

For reasons which will be explained in detail below, the 
Board finds that the veteran's claims for entitlement to an 
increased disability rating for service-connected ligament 
laxity of the right knee must be denied under the provisions 
of 38 C.F.R. § 3.655 (2004).  It is clear that the veteran 
has willfully refused to report for a VA examination deemed 
necessary to evaluate this claim.

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2004).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002).  Regulations have been implemented in 
support of the VCAA. 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].

In this case, as will be discussed further below, VA 
attempted to provide assistance to the veteran, to include 
furnishing a physical examination.  Through no fault of VA 
those efforts were unsuccessful.  Specifically, the RO 
scheduled VA medical examination in May 2004 to determine the 
severity of the veteran's service-connected right knee 
disability.  However, the veteran failed to appear without 
showing good cause

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes in light of the veteran's disinclination 
to fully cooperate with the process, that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that any further 
attempts to assist the veteran in developing her claim would 
result in needless delay, and is thus unwarranted.

In this case, the VA adjudicators determined that the record 
in this case is incomplete and attempted to supplement the 
record by obtaining additional medical evidence.  This 
supplementation of the record was required by the mandate 
contained in the statute and regulation.  See, in particular, 
38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The consequences of the veteran's refusal 
to report for the scheduled VA examination will be discussed 
below.

Because the increased rating claim is being denied as a 
matter of law, the VCAA is inapplicable.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) [the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

The Board additionally observes in passing that VA in fact 
complied with the provisions of the VCAA as to notice as well 
as duty to assist.  See a letter dated February 10, 2004 to 
the veteran which specifically informed her of her 
responsibilities and those of VA.  To the extent possible, VA 
also attempted to assist the veteran in the development of 
her claim.  VA's efforts were thwarted by lack of cooperation 
on the part of the veteran.

The Board further notes that the veteran and her 
representative have been accorded ample opportunity to 
present evidence and argument in support of her appeal.  The 
veteran was informed of her right to a hearing and was 
presented several options for presenting personal testimony; 
she indicated in the November 1999 VA Form 9 that she did not 
want a BVA hearing.  As noted above in the Introduction, the 
veteran subsequently requested a hearing at the Board, but 
she failed to appear for a hearing which was scheduled for 
January 10, 2005.

Pertinent law and regulations

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2004); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).

Factual background

As noted in the Introduction, service connection for a right 
knee disability was granted in February 1987.  The veteran 
requested an increased rating for her service-connected right 
knee condition in March 1999.  A VA compensation and pension 
(C&P) examination was completed that that same month.  He 
claim was denied in an August 1999 RO rating decision, and 
this appeal followed. 

In May 1998, service connection was granted for fibromyalgia, 
and a 40 percent disability rating was assigned.  The veteran 
filed a claim of entitlement for an increased rating for 
fibromyalgia, which she contended has led to "pain in both 
knees" and had left her wheelchair bound.  See, e.g., a 
December 2000 statement in support of claim.  A March 2000 VA 
examination referred to both fibromyalgia and degenerative 
joint disease.  The claim for an increased rating for 
fibromyalgia was last denied in a March 2002 RO rating 
decision.  The veteran has not filed an appeal as to that 
issue. 

In February 2004, the RO wrote to the veteran, requesting 
that she identify all hearth care providers who had treated 
her right knee condition since September 1998.  The RO 
further informed the veteran that "Since your last VA exam 
on the right knee was in 1999, we will be requesting a new 
examination . . . ."  The veteran did not respond. 

The RO scheduled a VA examination in May 2004 in order to 
determine the current severity of the veteran's service-
connected ligament laxity of the right knee.  The veteran 
failed to report for that scheduled examination.  

The RO sent the veteran a letter in July 2004, notifying her 
of her failure to report for the scheduled VA examination.  
The letter cited to 38 C.F.R. 3.327 and stated that when 
there is evidence indicating that the veteran's current 
rating may be incorrect, the veteran is required to report 
for a scheduled reexamination.  
See 38 C.F.R. § 3.327 (2004).  The letter also noted that the 
veteran's claim could be denied based on failure to report 
for a VA examination, and cited to 38 C.F.R. § 3.655.  The 
letter then stated: "Please respond within 30 days of your 
willingness and ability to report for a reschedule [sic] VA 
examination to evaluate your service-connected right knee 
condition.  If you do not respond to this request, we will 
issue you a supplemental statement of the case [SSOC] 
providing the updated reasons for your continued denial of 
your appeal."

The veteran did not respond to this letter with an 
explanation as to why she failed to appear for her VA 
examination.  Based on such, the RO issued a SSOC in August 
2004 denying her increased rating claim pursuant to 38 C.F.R. 
§ 3.655.  The SSOC stated: "If you express your willingness 
and ability to report for a rescheduled VA right knee 
examination, we will schedule one immediately.  If you do not 
express your willingness, your appeal will be referred to the 
Board of Veterans Appeals based upon the evidence currently 
on file."

The veteran did not respond to the August 2004 SSOC, and the 
case was certified to the Board.  The veteran was notified of 
certification in October 2004.  The veteran subsequently 
asked for a hearing at the Board, which was scheduled for 
January 10, 2005.  She failed to appear for the scheduled 
hearing.

As noted in the Introduction, the veteran's representative 
submitted a statement on the veteran's behalf dated January 
11, 2005.  The letter indicated that veteran currently on 
medical leave from pharmacy school, so it would now be "more 
manageable" for her to report to a C & P examination.  The 
representative further added that the veteran understood the 
necessity of such an examination and wished for the VA to 
reschedule her for one as soon as possible.




Analysis

The factual background, reported above, makes it clear that 
the veteran failed without explanation to report for a VA C&P 
examination which was scheduled to evaluate her service-
connected right knee condition.  It is plain from the record 
before the Board that the veteran has been advised of what 
was required of her to adjudicate this claim, but she has 
failed to comply.  See Connolly v. Derwinski, 
1 Vet. App. 566, 569 (1991); Wood at 193.  There is no 
correspondence or report of contact from the veteran of 
record which would explain her failure to report for the 
examination, even though the RO gave her two opportunities to 
do so.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b) (2002)], or "good 
cause" [see 38 C.F.R. § 3.655 (2004)] for failing to report 
for a scheduled examination.  As discussed above, the 
veteran's representative argued that the veteran's daily 
schedule was "more manageable" so she was now able to 
report to a VA examination.  This is certainly not good cause 
for failure to report a scheduled examination.  VA cannot 
wait to decide its claims until a veteran determines that a 
VA examination is most conducive to her schedule.  
Additionally, the veteran's failure to respond to the 
February 2004 letter from the RO and her failure to appear 
for a scheduled hearing before the Board is further proof of 
her disregard of the importance of substantiating her claim 
with appropriate evidence and her evident unwillingness to 
comply with legal requirements.

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  VA's responsibility was both 
clarified and amplified through the enactment of the VCAA.  

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination . . .  ."   In this case, as noted by the RO, 
a VA examination was indeed necessary to grant the benefit 
sought by the veteran, namely an increased rating for her 
service-connected right knee disability.  
Cf. 38 C.F.R. § 3.159(c)(4) (2004).  

First, as alluded to by the RO, it has been a number of years 
since the last VA C&P examination (although the most recent 
examination was in April 2000, not in 1999 as indicated by 
the RO in its February 2004 letter).  The evidence of record 
is clearly stale.  The Court has impressed on VA on many 
occasions the necessity of obtaining a recent VA examination.  
See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
[the duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].   

Moreover, the record indicates that the veteran also has 
service-connected fibromyalgia, which she herself has 
indicated plays a role in her lower extremity problems.  It 
is unclear how the fibromyalgia impacts the veteran's right 
knee, and such medical information is necessary for a 
decision on her increased rating claim. See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  The most recent VA 
examination in April 2000, which is a model of brevity, 
referred to fibromyalgia with "chronic and debilitating" 
symptoms, as well as right knee pain, but made no effort to 
distinguish between the two.   Further examination was 
necessary for that purpose.  

The facts in this case are clear.  The veteran failed to 
report for a VA examination which was necessary to decide her 
claim and which was scheduled by the RO for that purpose.  No 
good cause or adequate reason has been demonstrated for her 
failure to be examined.  38 C.F.R. § 3.655 provides that when 
an examination is scheduled in conjunction with a claim for 
increase or any original claim other than an original 
compensation claim, the claim shall be denied.  The claim for 
an increased disability rating for service-connected lateral 
laxity of the right knee is therefore denied.  See 38 C.F.R. 
§ 3.655 (2004).

Additional comment

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as these, in which a 
veteran's claim is being denied based on a failure to adhere 
to VA regulations rather than the Board considering the 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, the Board believes that any due process concerns 
have been satisfied.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, however, the RO in fact considered the matter of 
the veteran's failure to report for the scheduled VA 
examination in May 2004.  In a July 2004 letter and in the 
August 2004 SSOC, the RO specifically addressed the claim 
based on the veteran's failure to appear for VA examination.  
The August 6, 2004 SSOC stated as follows:

"Since you have shown no willingness to cooperate in 
rescheduling your right knee examination, we must 
continue the denial of your claim for an increased 
evaluation.  If you express your willingness and ability 
to report for a rescheduled VA right knee examination, 
we will schedule one immediately.  If you do not express 
your willingness, your appeal will be referred to the 
Board of Veterans Appeals based upon the evidence 
currently in the file."  

The veteran did not subsequently express a willingness to 
report for examination.  Under these circumstances, she has 
been accorded appropriate due process.






ORDER

Entitlement to an increased rating for lateral laxity of the 
right knee is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


